       Case 1:19-cv-02709-ER-SDA Document 23 Filed 06/19/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTOPHER CIRELLI,
                             Plaintiﬀ,
                                                                ORDER
               – against –
                                                        19 Civ. 2709 (ER) (SDA)
COMMISSIONER OF SOCIAL
SECURITY,
                             Defendant.


RAMOS, D.J.:
       Christopher Cirelli brings this action pursuant to 42 U.S.C. § 405(g) challenging the
decision of the Commissioner of Social Security (the “Commissioner”) denying his application
for disability insurance beneﬁts. Doc. 2. Pending before the Court are the parties’ cross-motions
for judgment on the pleadings, pursuant to Federal Rule of Civil Procedure 12(c). Docs. 16, 20.
On May 7, 2020, Magistrate Judge Stewart D. Aaron issued a Report and Recommendation (the
“R&R”), recommending that Cirelli’s motion be granted in part and denied in part, that the
Commissioner’s motion be denied in its entirety, that the Commissioner’s decision be vacated,
and that the case be remanded for further proceedings. Doc. 22. ae R&R also notiﬁed the
parties that they had fourteen days from date of service to ﬁle written objections. Id. Fourteen
days have since elapsed, and no objections to the R&R have been ﬁled.
I.     STANDARD OF REVIEW
       A district court reviewing a magistrate judge’s report and recommendation “may accept,
reject, or modify, in whole or in part, the ﬁndings or recommendations made by the magistrate
judge.” 28 U.S.C. § 636(b)(1)(C). Parties may raise speciﬁc, written objections to the report and
recommendation “[w]ithin fourteen days after being served with a copy.” Id.; see also Fed. R.
Civ. P. 72(b)(2). A district court reviews de novo those portions of the report and
recommendation to which timely and speciﬁc objections are made. 28 U.S.C. § 636(b)(1)(C);
see also United States v. Male Juvenile (95-CR-1074), 121 F.3d 34, 38 (2d Cir. 1997). ae
         Case 1:19-cv-02709-ER-SDA Document 23 Filed 06/19/20 Page 2 of 2




district court may adopt those parts of the report and recommendation to which no party has
timely objected, provided no clear error is apparent from the face of the record. Lewis v. Zon,
573 F. Supp. 2d 804, 811 (S.D.N.Y. 2008) (citation omitted). ae district court will also review
the report and recommendation for clear error where a party’s objections are “merely perfunctory
responses” argued in an attempt to “engage the district court in a rehashing of the same
arguments set forth in the original petition.” Ortiz v. Barkley, 558 F. Supp. 2d 444, 451
(S.D.N.Y. 2008) (internal quotation marks and citations omitted).
II.      DISCUSSION
         ae Court has reviewed Magistrate Judge Aaron’s thorough and well-reasons R&R and
ﬁnds no error, clear or otherwise. ae Court therefore adopts Judge Aaron’s recommendations in
their entirety. Cirelli’s motion for judgment on the pleadings is GRANTED in part and DENIED
in part; the Commissioner’s motion for judgment on the pleadings is DENIED; the decision of
the Commissioner is hereby vacated; and the case is remanded for further proceedings. ae
Clerk of Court is respectfully directed to terminate the motions, Docs. 16, 20, and to close the
case.


         It is SO ORDERED.


Dated:    June 19, 2020
          New York, New York

                                                             EDGARDO RAMOS, U.S.D.J.




                                                 2
